 Case 18-64547-sms           Doc 17-2 Filed 11/13/20 Entered 11/13/20 08:24:23                  Desc
                              Accountant Application Page 1 of 16



                            UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF GEORGIA
                                    ATLANTA DIVISION

IN RE:                                              :    CHAPTER 7
                                                    :
T-Bird Enterprises, LLC,                            :    CASE NO. 18-64547-SMS
                                                    :
          Debtor.                                   :

         FIRST AND FINAL APPLICATION FOR ALLOWANCE OF
 COMPENSATION OF HAYS FINANCIAL CONSULTING, LLC, AS ACCOUNTANTS
                    TO THE CHAPTER 7 TRUSTEE

         COMES NOW Hays Financial Consulting, LLC (“HFC” or “Applicant”), accountants

to S. Gregory Hays, Chapter 7 Trustee (“Trustee”) for the above-styled case, and, pursuant to 11

U.S.C. § 330 and Bankruptcy Rule 2016, files this first and final application (“Application”)

seeking final allowance of compensation in the amount of $1,650.00 and reimbursement of

expenses in the amount of $9.36 for the period from January 21, 2019 through and including

October 20, 2020 (the “Application Period”). In support hereof, Applicant shows as follows:

                                                    1.

         Debtor initiated this case by filing a voluntary petition for relief under Chapter 7 of Title

11 of the United States Code on August 30, 2018 (the “Petition Date”).

                                                    2.

         Shortly thereafter, the United States Trustee appointed Trustee as the Chapter 7 Trustee

in this case.

                                                    3.

         On January 25, 2019 Trustee filed an Application to Employ Hays Financial Consulting,

LLC as Accountants to the Chapter 7 Trustee [Doc. No. 11], which was approved by an Order

entered on January 28, 2019 [Doc. No. 12].
 Case 18-64547-sms           Doc 17-2 Filed 11/13/20 Entered 11/13/20 08:24:23             Desc
                              Accountant Application Page 2 of 16



                                                    4.

         Pursuant to this Application, Applicant seeks final approval, allowance, and payment

pursuant to §§ 330 and 331 of the Bankruptcy Code of compensation for services rendered as

accountants for the Trustee incurred in connection therewith during the Application Period.

                                                    5.

         For the period covered by this application, HFC devoted a total of not less than 5.5 hours

in rendering services as accountants to the Trustee. Applicant has not previously been allowed or

paid any compensation for the period covered by this application. Summaries of hours spent by

subject area and by professional are attached as Exhibit “A”.

                                                    6.

         The Services of the Applicant during the Application Period are summarized by category

below.

                (a)     Asset Analysis & Recovery – Accounts Receivable. This category

         involves time by Applicant pursuing collection of $27,000 in outstanding receivables

         including review of outstanding invoices, preparing and mailing letters regarding

         balances, posted collections to ledger and review of responses.

                (b)     Fee / Employment Applications & Objection. This category includes

         the Applicants efforts to prepare this first and final fee application.

                (c)     Tax Issues. This category includes activity by the Applicant involving the

         review of year to date activity of the bankruptcy estate.

                                                    7.

         Applicant shows that all services were necessary to assist the Trustee in the proper and

effective administration of the Debtor’s estate and the exercise of the powers of the Trustee.
 Case 18-64547-sms           Doc 17-2 Filed 11/13/20 Entered 11/13/20 08:24:23            Desc
                              Accountant Application Page 3 of 16



Applicant shows that the fair and reasonable value of such services, and the costs of comparable

services in a case not proceeding under the Bankruptcy Code, is not less than $1,650.00, based

primarily on the normal hourly rates of providing such services and calculated using the

“lodestar” calculation of reasonable hourly rates multiplied by the number of hours actually

expended, as summarized on Exhibit “A”. The time expended and services performed by HFC

are duly itemized and set forth in Exhibit "B" attached hereto and by reference incorporated

herein and made part of this Application.

                                                   8.

       Applicant shows that all services for which compensation during this Application Period

is requested have been actually provided to the Debtors and/or the Trustee, and to no other

parties, and have been necessary for the proper and effective administration of this case and for

the benefit of the Debtor’s estate and its creditors.

                                                   9.

       Applicant’s employees have substantial experience and expertise in providing financial

and accounting services in bankruptcy cases and to fiduciaries in such cases. Applicant’s

employee hourly rates are fair and reasonable and the same as the cost for such services other

than in a bankruptcy case.

                                                   10.

       The compensation requested is allowable pursuant to the twelve factor test (the “Johnson

Factors”) set forth in Johnson v. Georgia Highway Express, Inc., 488 F.2d 714, 717-19 (5th Cir.

1974), as modified and made applicable to bankruptcy cases by the Eleventh Circuit Court of

Appeals in Grant v. George Schumann Tire & Battery Co., 908 F.2d 874 (11th Cir. 1990). The

Johnson Factors and their applicability in these cases are as follows:
Case 18-64547-sms      Doc 17-2 Filed 11/13/20 Entered 11/13/20 08:24:23              Desc
                        Accountant Application Page 4 of 16



           (a)     Time and Labor Required:            HFC expended 5.5 hours in performing

    services as accountants to the Trustee during the Application Period. The billing rates of

    the various professionals and other personnel who have performed services for the

    Committee are detailed in HFC’s billing statements, which are attached hereto as Exhibit

    “A”.

           (b)     Novelty and Difficulty of Questions Presented: The work performed by

    HFC has involved issues of varying complexity, as set forth in substantial detail in the

    billing statements attached to this Application.

           (c)     Skill Requisite to Perform Professional Services: The Trustee selected

    HFC as its accountants because HFC’s professionals possess substantial expertise and

    experience in bankruptcy and related fields and are well-qualified to perform professional

    services.

            (d)    Preclusion of Other Employment Due to Acceptance of the Cases:

    Professionals of HFC have devoted time and resources to these cases, to the possible

    preclusion of involvement in other matters.

           (e)     Customary Fees for the Type of Services Rendered: HFC believes that the

    fees requested and the hourly rates set forth herein are consistent fees typically charged

    for the type of services rendered in cases of this magnitude and complexity. The hourly

    rates charged by HFC in this Application are comparable to the rates that HFC would

    charge to a non-bankruptcy client for work of a similar nature and complexity.

           (f)     Whether the Fee is Fixed or Contingent: Pursuant to section 330(a) of the

    Bankruptcy Code, HFC’s fee is subject to Court approval, and is primarily based upon
 Case 18-64547-sms         Doc 17-2 Filed 11/13/20 Entered 11/13/20 08:24:23              Desc
                            Accountant Application Page 5 of 16



       hourly rates and does not involve any fixed or flat fees. Compensation is “contingent”

       only in the sense that there are risks of non-allowance or non-payment.

               (g)   Time Limitations Imposed by the Client or Other Circumstances: Certain

       tax filing deadlines have been applicable herein.

               (h)    The Amount Involved and Results Obtained: HFC shows that the Trustee,

       with the assistance of all professionals involved, has achieved a successful result in this

       case.

               (i)    The Experience, Reputation, and Ability of the Professional: HFC has

       extensive experience in bankruptcy matters. Its reputation and ability are well known to

       the Court.

               (j)    Undesirability of the Case:     This factor is inapplicable to the present

       Chapter 7 cases.

               (k)        Nature and Length of Professional Relationship with the Client: HFC

       was employed by the Trustee as his accountants in this bankruptcy case. Thus, the

       professional relationship is an ongoing one.

               (l)    Awards in Similar Cases: HFC is regularly awarded compensation in

       Chapter 7 and Chapter 11 cases on the same basis as requested herein.

                                                11.

       In connection with the provision of services as set forth herein above, Applicant has

incurred expenses in the amount of $9.36. Expenses are summarized on Exhibit “A” and

itemized on Exhibit “C” attached hereto and incorporated herein. Applicant seeks allowance of

said expenses as reasonable and necessarily incurred.
 Case 18-64547-sms         Doc 17-2 Filed 11/13/20 Entered 11/13/20 08:24:23                   Desc
                            Accountant Application Page 6 of 16



                                                 12.

       No agreement or understanding exists between HFC and any other person for the sharing

of compensation to be received for services rendered in connection with this case. All services

for which compensation is requested were performed for the Trustee and the estate and not on

behalf of any committee, creditor or any other person or persons.

                                                 13.

       Based on the foregoing, Applicant seeks final allowance of $1,650.50 as compensation

for the period covered by this Application. Applicant shows that compensation in such amount

is reasonable compensation based on the nature, the extent, and the value of services rendered,

the time spent to provide such services, and the cost of comparable services other than in a

bankruptcy case.

                                                 14.

       Attached hereto as Exhibit “D” is a Declaration of S. Gregory Hays, Managing Principal

of Applicant, confirming the facts set out in the Application and exhibits hereto.

       WHEREFORE, Applicant respectfully prays:

       a.      That Applicant be allowed final compensation in the amount of $1,650.00 as and

               for the reasonable value of services rendered in connection with its retention as

               accountants for the Trustee for the Application Period;

       b.      That Applicant be allowed the sum of $9.36 for the reimbursement of out-of-

               pocket expenses incurred in this case during the Application Period;

       c.      that the Court authorize payment of amounts allowed as deemed appropriate and

               equitable by the Court from the fund available in the bankruptcy estate; and

       d.      that the Court grant such other and further relief as may be just and proper.
 Case 18-64547-sms       Doc 17-2 Filed 11/13/20 Entered 11/13/20 08:24:23   Desc
                          Accountant Application Page 7 of 16




      Respectfully submitted, this 21st day of October, 2020.


                                            /s/ S. Gregory Hays
                                           S. Gregory Hays

Hays Financial Consulting, LLC
2964 Peachtree Rd, NW Ste. 555
Atlanta, Georgia 30305
(404) 926-0060
Case 18-64547-sms   Doc 17-2 Filed 11/13/20 Entered 11/13/20 08:24:23   Desc
                     Accountant Application Page 8 of 16




                            Exhibit A
Case 18-64547-sms          Doc 17-2 Filed 11/13/20 Entered 11/13/20 08:24:23          Desc
                              Hays Financial
                            Accountant        Consulting,
                                       Application Page 9LLC
                                                          of 16
                                      2964 Peachtree Road
                                            Suite 555
                                     Atlanta, GA 30305-2153

T-Bird Enteprises LLC
Caes # 18-64547-sms



                           For the Period from    1/21/2019 to 10/20/2020

 October 20, 2020




           Professional Services

                                                                            Hours    Amount

           Asset Analysis & Recovery - Accounts Receivable                   4.50    1,350.00
           Fee / Employment Applications & Objection                         0.90      270.00
           Tax Issues                                                        0.10       30.00
             For professional services rendered                              5.50 $1,650.00

           Additional Charges :

           Postage                                                                       9.36
             Total costs                                                               $9.36


             Total amount of this bill                                              $1,659.36
Case 18-64547-sms             Doc 17-2 Filed 11/13/20 Entered 11/13/20 08:24:23                            Desc
                                Hays Financial
                              Accountant        Consulting,
                                         Application Page 10LLC
                                                              of 16
                                             2964 Peachtree Road
                                                   Suite 555
                                            Atlanta, GA 30305-2153

T-Bird Enteprises LLC
Caes # 18-64547-sms



                                   For the Period from           1/21/2019 to 10/20/2020

 October 20, 2020




           Professional Services

                                                                                         Hrs/Rate         Amount

           James R. Jennings, CPA                                                            0.10            30.00
                                                                                        300.00/hr
           Scott S. Askue                                                                    5.40         1,620.00
                                                                                        300.00/hr
              For professional services rendered                                              5.50       $1,650.00

           Additional Charges :

           Postage                                                                                                9.36
              Total costs                                                                                    $9.36


              Total amount of this bill                                                                  $1,659.36




         CFE - Certified Fraud Examiner                                   CPA - Certified Public Accountant
         CIRA - Certified Insolvency and Restructuring Advisor            PHR - Professional in Human Resources
         CTP - Certified Turnaround Professional
Case 18-64547-sms   Doc 17-2 Filed 11/13/20 Entered 11/13/20 08:24:23   Desc
                    Accountant Application Page 11 of 16




                            Exhibit B
Case 18-64547-sms              Doc 17-2 Filed 11/13/20 Entered 11/13/20 08:24:23                Desc
                                 Hays Financial
                               Accountant        Consulting,
                                          Application Page 12LLC
                                                               of 16
                                          2964 Peachtree Road
                                                Suite 555
                                         Atlanta, GA 30305-2153

T-Bird Enteprises LLC
Caes # 18-64547-sms



                                For the Period from   1/21/2019 to 10/20/2020
 October 20, 2020




           Professional Services

                                                                                Hrs/Rate       Amount

             Asset Analysis & Recovery - Accounts Receivable

 1/21/2019 SSA      Reviewed additional invoices from Debtor. Organized             1.80        540.00
                    and prepared accounts receivable letters.                     300.00/hr
 1/22/2019 SSA      Finalized letters to customers with open balances.              1.00        300.00
                    Drafted email to Katie Hill regarding additional              300.00/hr
                    information needed.
 1/31/2019 SSA      Posted collections. Updated accounts receivable                 0.40        120.00
                    outstanding and notes on same.                                300.00/hr
  2/6/2019 SSA      Reviewed additional accounts receivable data from               0.30         90.00
                    debtor.                                                       300.00/hr
  2/1/2019 SSA      Reviewed responses to demand for payment. Drafted               1.00        300.00
                    memo or responses for Debtor's principal's review.            300.00/hr

                    Subtotal                                                        4.50       1,350.00

             Fee / Employment Applications & Objection

10/20/2020 SSA      Drafted final fee application and prepared exhibits to          0.90        270.00
                    same.                                                         300.00/hr

                    Subtotal                                                        0.90        270.00

             Tax Issues

10/30/2019 JRJ      Reviewed year to date activity in order to assess 2019          0.10         30.00
                    tax filing requirements.                                      300.00/hr

                    Subtotal                                                        0.10         30.00

             For professional services rendered                                     5.50      $1,650.00
Case 18-64547-sms   Doc 17-2 Filed 11/13/20 Entered 11/13/20 08:24:23   Desc
                    Accountant Application Page 13 of 16




                            Exhibit C
Case 18-64547-sms             Doc 17-2 Filed 11/13/20 Entered 11/13/20 08:24:23   Desc
                              Accountant Application Page 14 of 16
                                Hays Financial Consulting, LLC
                                        2964 Peachtree Road
                                              Suite 555
                                       Atlanta, GA 30305-2153



T-Bird Enteprises LLC
Caes # 18-64547-sms



                                 For the Period from   1/21/2019 to 10/20/2020
October 20, 2020


                                                                                  Amount

             Expenses

 1/31/2019 Postage                                                                   9.36

                   Subtotal                                                          9.36

             Total costs                                                            $9.36
Case 18-64547-sms   Doc 17-2 Filed 11/13/20 Entered 11/13/20 08:24:23   Desc
                    Accountant Application Page 15 of 16




                            Exhibit D
 Case 18-64547-sms          Doc 17-2 Filed 11/13/20 Entered 11/13/20 08:24:23           Desc
                            Accountant Application Page 16 of 16



                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF GEORGIA
                                   ATLANTA DIVISION

IN RE:                                              :   CHAPTER 7
                                                    :
T-Bird Enterprises, LLC,                            :   CASE NO. 18-64547-SMS
                                                    :
          Debtor.                                   :

                                         DECLARATION

I, S. Gregory Hays, declare under penalty of perjury that:

   1. I am the Managing Principal at Hays Financial Consulting, LLC (“HFC”) and have

         knowledge of the facts set forth herein.

   2. The facts set out in the foregoing First and Final Application for Allowance of

         Compensation of Hays Financial Consulting, LLC as Accountants to the Chapter 7

         Trustee and in the exhibits attached thereto are true and correct to the best of my

         knowledge, information and belief. Those facts are known to me personally and by

         business records of HFC, maintained in the ordinary course of business, including time

         and reimbursement records made by personnel at HFC.


                                                     /s/ S. Gregory Hays
                                                    S. Gregory Hays
